NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-1417-17T2

LINDA HUNTLEY,

       Plaintiff-Appellant,

v.

FINBAR EQUITY INVESTMENTS, LLC,
TILCON NEW YORK, INC., JOSEPH V.
MCMAHON, ESQ., in his capacity as
Escrow Agent, and THE BOROUGH
OF BLOOMINGDALE,

     Defendants-Respondents.
_________________________________

                Argued September 13, 2018 – Decided October 4, 2018

                Before Judges Alvarez, Nugent and Reisner.

                On appeal from Superior Court of New Jersey, Law
                Division, Passaic County, Docket No. L-3306-16.

                Raghava Murthy argued the cause for appellant
                (Eastern Environmental Law Center, attorneys; Aaron
                Kleinbaum, of counsel; Raghava Murthy, on the briefs).

                John M. Marmora argued the cause for respondents
                Finbar Equity Investments LLC and Tilcon New York
                Inc. (K&L Gates LLP, attorneys; John M. Marmora, of
             counsel and on the brief; Benjamin I. Rubinstein and
             Alexandra A. Kozyra, on the brief).

             Fred C. Semrau argued the cause for respondent
             Borough of Bloomingdale (Dorsey & Semrau, LLC,
             attorneys; Fred C. Semrau, of counsel; Susan C. Sharpe,
             on the brief).

PER CURIAM

      Plaintiff Linda Huntley appeals from a July 24, 2017 order, granting

partial summary judgment dismissing count one of her complaint seeking to

enforce an environmental conservation easement against property owned by

defendant Finbar Equity Investments, LLC. The order was rendered ripe for

appeal on October 13, 2017, when plaintiff voluntarily dismissed with

prejudice the remaining counts of her complaint.1

      All of the issues plaintiff raises on this appeal rest on the flawed

assumption that the easement is enforceable, a contention the trial court

properly rejected. We affirm for the reasons stated by Assignment Judge


1
  Plaintiff dismissed the counts of her complaint challenging the Borough of
Bloomingdale's 2016 adoption of an affordable-housing overlay zoning amendment that
permitted quarrying on the property. She did not appeal from Law Division orders
entered in 2013 and 2016, permitting the Borough to adopt such an ordinance, and she
withdrew her complaint challenging a 2017 Borough ordinance repealing the
requirement of a conservation easement as a condition of future development. We note,
however, that the 2016 zoning amendment requires site plan approval for any proposed
quarrying. Nothing in this opinion precludes plaintiff from raising her environmental
concerns in the context of a site plan application.
                                                                             A-1417-17T2
                                         2
Ernest M. Caposela in his well-reasoned opinion dated July 24, 2017. We add

only these brief comments.

      In a nutshell, plaintiff seeks to enforce a conservation easement against

the owner of a large tract of environmentally sensitive land. The easement was

drafted and sent to the Borough of Bloomingdale in 2010, to be held in escrow,

pending the issuance of construction permits for a major development plan that

included an affordable housing component. However, consistent with the

intent of the grantor and the grantee, the easement was never transferred to the

Borough and never took effect, because the owner abandoned the project.

      Affirmed.




                                                                         A-1417-17T2
                                       3